Case 1:19-cv-21970-JLK Document 1 Entered on FLSD Docket 05/15/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI CIVIL DIVISION

 Franklin M. Parmer,

             Plaintiff,
 v.                                                         Case No.:

 Carnival Corporation,
 A Foreign Corporation,

             Defendant.                    /

                          COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, Franklin M. Parmer, sues Defendant, Carnival Corporation, for damages and

 alleges as follows:

                              FACTS COMMON TO ALL COUNTS

        1.       Plaintiff is a citizen of New York and was a passenger aboard the CARNIVAL

                 PARADISE for a multi-day cruise in April of 2018.

        2.       Defendant, Carnival Corporation, is a foreign corporation registered in Panama

                 and is doing continuous and systematic business in the Southern District of

                 Florida by operating seagoing vessels in Florida. Carnival’s principal place of

                 business is in Florida.

        3.       Defendant, Carnival Corporation, owned and operated the vessel CARNIVAL

                 PARADISE. Defendant operated the vessel on a cruise from Tampa, Florida, to

                 Mexico and the Cayman Islands.

        4.       Diversity Jurisdiction is proper under 28 U.S.C. § 1332. Jurisdiction is also

                 proper under 28 U.S.C. § 1333.
Case 1:19-cv-21970-JLK Document 1 Entered on FLSD Docket 05/15/2019 Page 2 of 6



       5.       Venue is proper under 28 U.S.C. § 1391, and also due to the forum selection

                clause contained within the Defendant’s cruise ticket.

       6.       Plaintiff’s claim has a value in excess of $75,000.00.

       7.       Plaintiff, Franklin M. Parmer, was a passenger aboard the CARNIVAL

                PARADISE (“the vessel”) on April 16, 2018.

       8.       On April 16, 2018, the Plaintiff was walking on the uppermost deck of the ship,

                down a small ramp on an exterior area of the vessel. As Plaintiff was walking and

                despite holding onto the available handrail, he slipped and fell. The flooring of

                the ramp was wet and extremely slippery, which caused Plaintiff to fall.

       9.       There was no warning provided to the Plaintiff of the dangerous condition of the

                wet, slippery ramp.

       10.      As a result of falling due to the wet, slippery ramp, Plaintiff sustained injury to his

                low back, coccyx, and other parts of his body, all of which have required medical

                treatment and will continue to require medical treatment in the future.

                                   COUNT I - NEGLIGENCE

             Plaintiff repeats and realleges paragraphs 1 through 10 and further alleges:

       11.      Defendant Carnival owed Plaintiff, as its passenger, the duty to act with

                reasonable care under the circumstances with regard to his safety while operating

                its cruise. This duty included a duty to maintain the ship in a reasonably safe

                condition for its passengers, which includes keeping areas of the vessel’s deck dry

                where the Defendant knows it can become unreasonably slippery when wet, and

                inspecting and maintaining the flooring in a reasonably safe condition with regard

                to slip resistance in areas it knows passengers will be walking.
Case 1:19-cv-21970-JLK Document 1 Entered on FLSD Docket 05/15/2019 Page 3 of 6



       12.   The Defendant failed to use reasonable care with regard to controlling,

             maintaining, and inspecting the flooring on the uppermost deck of the vessel.

       13.   When Plaintiff was walking down the ramp in question, the ramp was wet and

             slippery. Despite holding onto the handrail, Plaintiff slipped and fell due to the

             unexpected, extremely slippery nature of the flooring.

       14.   The injuries sustained by the Plaintiff were caused by the Defendant’s negligent

             failure to use reasonable care under the circumstances through the following

             actions and omissions:

             a.     Failure to adequately maintain the slip resistance of flooring on the ramp

                    in question;

             b.     Failure to inspect the ramp with enough frequency to ensure the ramp was

                    reasonably safe for passengers;

             c.     Failure to act with reasonable care under the circumstances in keeping the

                    ramp dry when knowing it can become unreasonably slippery and

                    knowing it is a common walkway for passengers;

             d.     Failure to conduct reasonable testing of the slip resistance of the ramp in

                    question either during or prior to the cruise vacation to ensure the ramp

                    maintained a proper, safe slip resistance and was reasonably safe for

                    passenger use; and

             e.     Failure to use reasonable care under the circumstances.

       15.   As a direct and proximate result of the Defendant’s negligence, Plaintiff Franklin

             M. Parmer suffered injuries to his low back, coccyx, and other parts of his body,

             resulting in pain and suffering, disability, disfigurement, mental anguish, loss of
Case 1:19-cv-21970-JLK Document 1 Entered on FLSD Docket 05/15/2019 Page 4 of 6



                 capacity for the enjoyment of life and expense of hospitalization, medical and

                 nursing care and treatment, loss of earnings and loss of ability to earn money, and

                 aggravation of a previously existing condition. The losses are either permanent or

                 continuing and Plaintiff will suffer the losses in the future. Plaintiff also lost the

                 value of the cruise and incurred other incidental expenses

        WHEREFORE, Plaintiff, Franklin M. Parmer, prays for a judgment to be entered against

 the Defendant, Carnival Corporation, for compensatory damages in excess of $75,000.00

 (Seventy-Five Thousand Dollars), including prejudgment and post judgment interest and costs.

 Plaintiff demands a trial by jury.

                                COUNT II – FAILURE TO WARN

              Plaintiff repeats and realleges paragraphs 1 through 10 and further alleges:

        16.       Defendant Carnival owed Plaintiff, as its passenger, the duty to act with

                 reasonable care under the circumstances with regard to his safety while operating

                 its cruise.

        17.      This duty includes the duty to warn passengers of dangerous conditions that it

                 either knows or should know of in the exercise of reasonable care.

        18.      Prior to Plaintiff’s injury, Defendant Carnival knew or should have known of the

                 dangerous condition of the wet, slippery ramp both by reasonable inspection and

                 by knowledge of other passengers having slipped and fallen on this area of the

                 vessel.

        19.      Prior to Plaintiff’s injury, Defendant knew of the dangerous condition of the

                 ramp’s unreasonably slippery nature, because its crew was resurfacing or
Case 1:19-cv-21970-JLK Document 1 Entered on FLSD Docket 05/15/2019 Page 5 of 6



             otherwise conducting maintenance on the flooring of the ramp during the cruise

             vacation in question, after Plaintiff fell.

       20.   Prior to Plaintiff’s fall, the Defendant also should have known of the dangerous

             condition both by making reasonable inspection of the ramp both during the

             cruise, and by conducting reasonable slip resistance testing during or prior to the

             cruise to ensure a proper, safe slip resistance was being maintained on the ramp in

             question.

       21.   Defendant failed to use reasonable care under the circumstances in operating its

             cruise by failing to warn the Plaintiff of the dangerous conditions of which it

             either knew or should have known.

       22.   The Plaintiff used caution while walking down the ramp by holding onto the

             handrail. Despite exercising caution for his own safety while walking, he was

             unaware of the extremely slippery nature of the ramp.

       23.   The dangerous condition was not open and obvious, because the extremely

             slippery nature of the ramp was not visible to Plaintiff as he was walking.

       24.   The injuries sustained by the Plaintiff were caused by the Defendant’s negligent

             failure to use reasonable care under the circumstances through the following

             actions and omissions:

             a.      Failing to warn Plaintiff of the known dangerous condition of the wet,

                     slippery ramp;

             b.      Failing to properly inspect the ramp during the cruise when knowing

                     passengers would walk on the ramp during the cruise;

             c.      Failing to maintain the ramp in a reasonably safe condition for passengers;
Case 1:19-cv-21970-JLK Document 1 Entered on FLSD Docket 05/15/2019 Page 6 of 6



                d.      Failing to reasonably test the ramp’s slip resistance when knowing it was a

                        walkway used by passengers during the cruise, to test for maintenance of

                        safe slip resistance; and

                e.      Failure to use reasonable care under the circumstances.

        25.     As a direct and proximate result of the Defendant’s negligence, Plaintiff Franklin

                M. Parmer suffered injuries to his low back, coccyx, and other parts of his body,

                resulting in pain and suffering, disability, disfigurement, mental anguish, loss of

                capacity for the enjoyment of life and expense of hospitalization, medical and

                nursing care and treatment, loss of earnings and loss of ability to earn money, and

                aggravation of a previously existing condition. The losses are either permanent or

                continuing and Plaintiff will suffer the losses in the future. Plaintiff also lost the

                value of the cruise and incurred other incidental expenses

        WHEREFORE, Plaintiff, Franklin M. Parmer, prays for a judgment to be entered against

 the Defendant, Carnival Corporation, for compensatory damages in excess of $75,000.00

 (Seventy-Five Thousand Dollars), including prejudgment and post judgment interest and costs.

 Plaintiff demands a trial by jury.

        Dated May 15, 2018.

                                               /s/ Catherine Saylor
                                               JACOB J. MUNCH
                                               E-mail: sealaw@tampabay.rr.com
                                               Florida Bar Number 376523
                                               CATHERINE M. SAYLOR
                                               E-mail: casey@munchandmunch.com
                                               Florida Bar Number 115593
                                               MUNCH and MUNCH, P.A.
                                               600 South Magnolia Avenue – Suite 325
                                               Tampa, Florida 33606
                                               Ph: (813) 254-1557 / Fax: (813) 254-5172
                                               Attorneys for Plaintiff, Parmer
